








THIS CONVERTIBLE PROMISSORY NOTE AND THE SHARES OF COMMON STOCK INTO WHICH ALL
OR A PORTION OF THE PRINCIPAL AMOUNT HEREOF AND INTEREST ACCRUED THEREON MAY BE
CONVERTED MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, CONVEYED, PLEDGED,
HYPOTHECATED, ENCUMBERED, OR OTHERWISE DISPOSED OF UNLESS (A) THEY ARE COVERED
BY A REGISTRATION STATEMENT OR POST-EFFECTIVE AMENDMENT THERETO, EFFECTIVE UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR (B) SUCH SALE,
ASSIGNMENT, TRANSFER, CONVEYANCE, PLEDGE, HYPOTHECATION, ENCUMBRANCE OR OTHER
DISPOSITION IS EXEMPT FROM THE PROVISIONS OF SECTION 5 OF THE 1933 ACT AND ANY
OTHER APPLICABLE SECURITIES LAWS.




CONVERTIBLE PROMISSORY NOTE




FOR VALUE RECEIVED, NUTRAFUELS, INC, a Florida corporation (the “Maker”),
promises to pay to the order of James R. Stuart, an individual (the “Holder”),
the principal amount of Twenty Five thousand dollars ($25,000), together with
accrued interest, on or before August 14, 2016.   At no time shall the aggregate
obligation of Maker to Holder exceed the principal sum of this Note plus accrued
but unpaid interest on amounts previously received.  Maker may at any time prior
to conversion, redemption or repayment in full of this Note repay all or any
part of said loans under this Note.




1. Interest.  The outstanding  principal balance of this Note shall accrue
interest at a fixed rate of ten percent (10%) per annum. Interest  shall be
calculated on the basis of a 365-day year.




2.  Interest  Method Of  Payment;  Application. Payments  (including  all
prepayments)  received  by Holder on this  Note  shall  be  applied  first to
the payment of accrued and unpaid  interest and only  thereafter to the
 outstanding principal balance of this Note.




3. Conversion.  Holder  shall  have  the  right  to  convert  the outstanding
 principal  balance of and accrued  interest  on this Note,  or such lesser
 portion  thereof as Holder may elect,  into Shares  ("Shares") of Maker's
Common Stock (the “Common Stock”) at any time unless this Note is sooner
redeemed or paid in full. In the event that Maker undertakes a corporate
restructuring this Note shall be binding upon any successor entity or assign.




Upon any conversion of this  Note,  the  sum of the  principal  balance  and
 accrued  interest,  to be converted  shall be converted  into shares of the
Maker’s Common Stock (the “Conversion Shares”). The per share conversion price
(the “Conversion Price”) shall be $0.10 per common share.




Upon any conversion of this Note, Holder shall  deliver  to  Maker  at  Maker's
 principal  office  this  Note (or of any replacement Note),  together with the
written notice of election to convert (the "Notice of  Conversion"). Conversion
 shall be deemed to have been effected on the date when such delivery of  the
 conversion notice  is  actually  made.  As  promptly as  practicable
thereafter,  Maker shall issue and deliver to or upon the written order of
Holder a  certificate  or  certificates  for the number of Shares to which the
Holder is entitled. Upon conversion of only a portion of the principal of this
Note, Maker shall issue and deliver  to, or upon the written  order of Holder,
 a new Note in the principal  amount of this Note not converted,  which new Note
shall entitle the Holder to interest  on the  principal  amount to the same
extent as if the unconverted portion of this Note had not been surrendered for
conversion. Maker covenants  that all Shares, which may be issued  upon
 conversion,  will,  upon issuance, be fully paid and  non-assessable and free
from all taxes,  liens and charges caused or created by Maker with respect to
the issuance.




4. Prepayment.  

Maker may prepay the principal and accrued interest due at any time without
penalty.




5.   Notices. All notices or other communications required or provided to be
sent by either party shall be in writing and shall be sent by: (i) by United
States Postal Service, certified mail, return receipt requested, (ii) by any
nationally known overnight delivery service for next day delivery, (iii)
delivered in person or (iv) sent by telecopier or facsimile machine which
automatically generates a transmission report that states the date and time of
the transmission, the length of the document transmitted and the telephone
number of the recipient’s telecopier or facsimile machine (with a copy thereof
sent in accordance with clause (i), (ii) or (iii) above).  All notices shall be
deemed to have been given upon receipt. All notices shall be addressed to the
parties at the addresses below:




To the Maker: NutraFuels, Inc.  6601 Lyons Road, L 6 Coconut Creek, FL 33073




To the Holder: James R. Stuart 432 Meadowview CT Springboro OH 45066




6. Governing law. This Note shall be governed by, and shall be construed and
interpreted in accordance with the laws of the State of Florida, without giving
effect to the principles of conflicts of laws thereof.




7. Entire agreement. This Note constitutes the entire agreement between the
parties with respect to the subject matter hereof and may not be modified,
amended, or changed except in writing.  




8. Benefits; binding effect.  This note shall be for the benefit of, and shall
be binding upon, the Maker and the Holder and their respective successors and
assigns.




9. Jurisdiction and venue. Any claim or dispute arising out of, connected with,
or in any way related to this Note shall be instituted by the complaining party
and adjudicated in a court of competent jurisdiction located in Broward County,
Florida.




10. Headings. The headings contained in this Note are for reference purposes
only and shall not affect in any way the meaning or interpretation of any or all
of the provisions hereof.




IN WITNESS WHEREOF, the Maker, by and through its undersigned officer thereunto
duly authorized, has executed and delivered this Note on August 14, 2015.




NutraFuels, Inc.




/s/EdgarWard

By:  Edgar Ward

Title: Chief Executive Officer







/s/ James R. Stuart

James R. Stuart, Holder





1 | Page





